PAGE, Justice
(dissenting).
I join in the dissent of Justice Paul Anderson. I write separately, however, because I would be remiss if I did not point out that, by its decision today, the court fails in carrying out one of our most basic responsibilities. At the core, our court is responsible for ensuring that justice is done. In the case of Timothy Chambers, justice has not been done.
I.
For the reasons stated in Justice Paul Anderson’s dissent, I disagree with the court’s conclusion that the United States Supreme Court’s decision in Miller v. Alabama, 567 U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) — prohibiting mandatory life imprisonment without the possibility of release for juvenile offenders — should not apply retroactively because of the rule articulated by the Supreme Court in Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989), and adopted by our court in Danforth v. State, 761 N.W.2d 493 (Minn.2009).
Under Teague, a new constitutional rule of criminal procedure is retroactive if it “prohibited imposition of a certain type of punishment for a class of defendants because of their status or offense.” Dan-forth, 761 N.W.2d at 496-97 (alteration omitted) (emphasis added). That is precisely what happened here. Miller *343prohibited the mandatory imposition of life without the possibility for release on a particular class of defendants (juveniles) because of their age. The court contends that this retroactivity principle does not apply in this case because Miller did “not eliminate the power of the State to impose the punishment of life imprisonment without the possibility of release upon a juvenile offender who has committed a homicide offense,” but rather merely required that the court “follow a certain process ” before doing so. But this ignores the realities of Minnesota law. In Minnesota, a district court has no statutory authority to conduct such an individualized analysis in the case of a defendant who commits first-degree murder of a peace officer. Put differently, under Minnesota law, there is no such “certain process.” At the time of his offense, the only sentence that could be imposed on Chambers for his offense was life without the possibility of release. See Minn.Stat. §§ 609.106, subd. 2(1), 609.185(a)(4) (2012). Because the Legislature made the sentence mandatory, there is no place for an individualized determination or discretion of any kind. Therefore, when Miller categorically barred the mandatory imposition of life imprisonment without the possibility of release, it eliminated, in the words of the court, “the power of the State to impose the punishment of life imprisonment without the possibility of release upon a juvenile offender.” 1 Supra at 328-29. As a consequence, Miller should be retroactive under Teague.
Moreover, Teague is the standard we apply for determining the “retroactivity of new rules of constitutional criminal procedure set by the United States Supreme Court.” Danforth, 761 N.W.2d at 494 (emphasis added). But, as Justice Paul Anderson’s dissent points out, Miller was decided under the Eighth Amendment and deals with the kinds of punishments that legislatures can constitutionally impose. Under the separation of powers, while this court has primary authority for matters of procedure, the Legislature has primary authority for matters of substance. See State v. Lindsey, 632 N.W.2d 652, 658 (Minn.2001). Among the Legislature’s substantive authority is the “power to define the conduct which constitutes a criminal offense and to fix the punishment for such conduct.” See State v. Olson, 325 N.W.2d 13, 17-18 (Minn.1982); see also State v. Witt, 310 Minn. 211, 215, 245 N.W.2d 612, 615-16 (1976). In other words, we have held that the kind of sentence that a defendant can serve is a quintessential matter of substance. And because it is a matter of substance, Teague, by its own terms, is not a bar to applying Miller.
Further, as the court notes, Danforth ⅛ adoption of the Teague standard for retro-activity is based almost exclusively on principles of “finality.” But the finality discussed in Danforth is specifically “the finality of convictions.” 761 N.W.2d at 498 (emphasis added). In other words, we were concerned with the finality of determinations of guilt or innocence, not with the finality of sentences. See id. at 498-99 (noting the concern that retroactive rules will require burdensome retrial of defendants through the testimony of witnesses whose memories have dimmed, and making numerous references to the trial of the defendant). In this case, finality concerns *344are diminished to the point of nonexistence. Application of the Supreme Court’s rule from Miller will simply not undermine or otherwise impact Chambers’ conviction. It would merely affect a sentencing issue: whether Chambers may one day be eligible for release. Chambers will stand convicted of first-degree murder and serve a life sentence either way.
Finally, it is not clear to me that the rule set out in Teague applies to Chambers’ sentence. The Minnesota Rules of Criminal Procedure provide that “[t]he court may at any time correct a sentence not authorized by law.” Minn. R.Crim. P. 27.03, subd. 9. Given the Court’s decision in Miller, there can be no question that Chambers’ sentence is not authorized by law. Thus, under Rule 27.03, subdivision 9, the court has authority to correct Chambers’ sentence. It simply chooses not to exercise that authority.2
II.
I also agree with Justice Paul Anderson that we should revisit our decision in Danforth and accept the United States Supreme Court’s invitation to adopt a different standard governing the retroactive application of new constitutional rules. But even if we decline to revisit Danforth, ignore Teague’s, exception for prohibited imposition of punishment for a certain class of defendants because of their status, and apply the Teague rule to the Supreme Court’s rulings on substantive constitutional law, I would nonetheless depart from the Teague rule in cases such as this one. Teague should not apply in situations, like here, in which the defendant on direct appeal challenges his sentence as unconstitutional, we erroneously reject that challenge, and the United States Supreme Court subsequently corrects our error.
Following his conviction, Chambers filed a direct appeal in our court. Among the arguments he raised was the claim that “the mandatory sentence of life imprisonment without parole as applied to [a] 17-year-old ... violates the constitutional prohibition of cruel or unusual punishment.”3 State v. Chambers, 589 N.W.2d 466, 473 (Minn.1999) (emphasis added). We rejected that argument and concluded that the sentence imposed did not violate *345either the federal or state constitution. Id. at 480.
As it turns out, we got it wrong. The one who did not get it wrong was Chambers. In Miller, the Supreme Court held “that mandatory life without parole for those under the age of 18 at the time of their crimes violates the Eighth Amendment’s prohibition against ‘cruel and unusual punishments.’” 132 S.Ct. at 2460. The Court noted that, “[b]y making youth (and all that accompanies it) irrelevant to imposition of that harshest prison sentence,” the mandatory imposition of life without the possibility of release “poses too great a risk of disproportionate punishment.” Id. at 2469.
Had we accepted Chambers’ argument in 1999 — as we should have — Chambers would, at a minimum, have been entitled to a hearing to determine whether life imprisonment without the possibility of release (as opposed to life with the possibility of release) was the appropriate punishment for him considering all the circumstances, including his age.4 Instead, we allowed an unconstitutional sentence to stand. Now, confronted with the opportunity to correct our error, we decline to do so. In declining to correct our error, we ground our decision in procedural purity, relying on our adoption of the Teague test for determining retroactivity. See Danforth, 761 N.W.2d at 498-500. As a result, Chambers has paid, and continues to pay, the price for our error. He is required to serve a sentence imposed under a sentencing scheme that violates the United States Constitution.
Justice and fairness require that a defendant, who timely and properly objects to his sentence based on a correct interpretation of the constitution, be granted the protections of the constitution notwithstanding the misfortune of having a court erroneously reject his interpretation on direct appeal. No defendant should have to pay for our mistakes. We noted in Dan-forth our concern that, if we applied a broader retroactivity test than Teague, “limited judicial resources may be expended litigating the convictions of defendants who never challenged” the alleged unconstitutional practice. See 761 N.W.2d at 499. That concern is simply not present here because Chambers did directly challenge the mandatory imposition of life without the possibility of release against a juvenile offender.
In sum, justice requires, at a minimum, that Chambers have a resentencing hearing. We have the power to grant that *346relief to Chambers, Teague notwithstanding. As we have long recognized, absent a jurisdictional bar, we have the inherent authority to consider the merits of an argument on appeal in the interests of justice. See In re Welfare of J.R., 655 N.W.2d 1, 3 (Minn.2003). The interests of justice cry for us to grant relief here. Our failure to grant relief means that we have failed at our core responsibility of ensuring that justice is done. In this case, justice has not been done.
Therefore, I respectfully dissent.

. Of course, if the Legislature were to amend the statute to make the imposition of a sentence of life imprisonment without the possibility of release for juveniles discretionary, courts would have the ability to make an individualized determination before imposing such a sentence and the punishment would no longer be beyond the power of the state to impose. At the time Chambers’ sentence was imposed, however, an individualized determination was not permissible because the sentence was mandatory, not discretionary. Therefore, at least with respect to Chambers, the punishment simply cannot be imposed.


. I recognize that we have applied Teague to sentencing matters before in O’Meara v. State, 679 N.W.2d 334, 338 (Minn.2004) (considering retroactive application of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000)), overruled in part by Danforth v. Minnesota, 552 U.S. 264, 128 S.Ct. 1029, 169 L.Ed.2d 859 (2008), and State v. Losh, 721 N.W.2d 886, 898 (Minn.2006) (considering retroactive application of Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004)). But these cases are distinguishable for several reasons. Most importantly, both were decided before the Supreme Court made clear that state courts were free to depart from Teague in determining the retroactivity of new constitutional rules, see Danforth, 552 U.S. at 266, 128 S.Ct. 1029, and thus they do not analyze the extent to which the state's interest in finality applies to sentencing issues. Moreover, the issue in those cases was whether the defendants’ case had become final or whether it was still pending on direct review, an issue not in dispute in this case. See Losh, 721 N.W.2d at 893-95; O’Meara, 679 N.W.2d at 339-40. Neither the defendant in O’Meara or in Losh had argued on direct review for the application of the very constitutional rule they sought to have applied retroactively.


. The court contends that Chambers’ argument on direct appeal was that the imposition of life imprisonment without the possibility of release on a juvenile was categorically unconstitutional, not that it was unconstitutional because it was mandatory. The court can parse the argument raised by Chambers and the words of our Chambers opinion on direct appeal all it wants, but it cannot escape the fact that the statute under which Chambers was sentenced, Minn.Stat. § 609.106, subd. 2(1), is categorically unconstitutional. Section 609.106 mandated the imposition of life without the possibility of release for Chambers' *345crime, and Chambers challenged the application of that statute to him because of his status as a juvenile. The court's suggestion that his constitutional challenge to the statute did not encompass an objection to the mandatory nature of the punishment is without merit.


. While, at a minimum, I would remand to the district court for a resentencing hearing, I note, as discussed above, that I would hold that Chambers’ sentence should automatically be converted to a life sentence with the possibility of release. No one disputes that the statute authorizing the sentence of life without release — Minn. Stat. § 609.106, subd. 2(1) — is unconstitutional as applied to people such as Chambers who were juveniles at the time they committed their crime. See Miller, - U.S. at -, 132 S.Ct. at 2460. With that statute being unconstitutional, the only other sentence that the district court was statutorily authorized to impose at the time of Chambers' offense for first-degree murder was the mandatory sentence of life with the possibility of release. See Minn.Stat. § 609.185(a) (2012). Minnesota law did not then and does not now provide for any judicial discretion when sentencing a defendant convicted of first-degree murder for the killing of a peace officer. Our court has no authority to impose a new sentencing rule on a defendant whose punishment was fixed at the time his offense was committed. Therefore, a hearing is unnecessary and life with the possibility of release should be imposed.